Table of Contents Exhibit 13.2 Certification of the Principal Financial Officer Pursuant to 18 U.S.C. Section1350, As Adopted Pursuant to Section906 of the Sarbanes - Oxley Act of 2002 In connection with the annual report of Companhia de Bebidas das Américas – Ambev (the Company) on Form 20–F for the year ended December31, 2010 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Nelson José Jamel, Chief Financial Officer of the Company, certify, pursuant to 18 U.S.C. § 1350, as adopted pursuant to Section906 of the Sarbanes–Oxley Act of 2002, that: (1) The Report fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: April 12, 2011 /s/Nelson José Jamel Name: Nelson José Jamel Title: Chief Financial Officer A signed original of this written statement required by Section906 has been provided to the Company and will be retained by the Company and furnished to the Securities and Exchange Commission or its staff upon request. 13.2-1
